Notice of Pre-A/A or AJA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Applicant’s arguments, filed 6/20/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notes and Comments
The examiner notes that the status modifier of claim 1 in the amendment filed 6/20/2022 is “(Currently Amended)”  However, claim 1 was not amended in the amendment filed 6/20/2022 and is identical to claim 1 previously presented in the amendment filed 3/10/2022.   The proper status modifier for claim 1 in the amendment filed 6/20/2022 should have been “(Previously Presented).”  
	
Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7-10, 12, 19, 21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010147831 to Kannan in view of US 20100160299 to Baker.  Kannan discloses a method for treating a traumatic brain injury characterized by a compromised blood brain barrier in a subject in need thereof, comprising systemically administering to the subject a pharmaceutically acceptable composition consisting PAMAM dendrimers conjugated to or complexed with one or more of anti-inflammatory, anti-excitotoxicity, or immunosuppressive agents, and one or more pharmaceutically acceptable carriers selected from the group consisting of suspensions, emulsion, and solutions, wherein the composition is administered once a day or less frequently in an amount effective for treatment of brain injury (abstract; page 17, line 17 to page 28, line 2; 85, lines 21-24 Example 23; claims 1-26).  In one embodiment, the agents are linked to a G4-PAMAM-OH dendrimer (Figures 2-8).  The PAMAM dendrimer is not conjugated to any proteins, and although conjugation to targeting agents is optional, Kannan expressly teaches embodiments without conjugation to a targeting agent (page 21, lines 18-20) The invention delivers adequate concentration of the drug into the CNS to treat these conditions (Example 23).  Delivering anti-inflammatory agents in a targeted manner to activated microglial cells in the CNS by way of the invention results in attenuation of the motor defects and brain injury (Example 23).  Kannan desires that the dendrimer is administered infrequently to limit side effects (page 25, lines 6-11) .  To this end, it provides for sustained release of its conjugate drugs to enhance the effectiveness of drugs over a prolonged period of time, limiting the frequency of administration (page 26, line 29 to page 27, line 3).
Kannan fails to teach a G6 PAMAM dendrimer.  Kannan further fails to teach administration in a time period of every other day or less frequently.  
Baker teaches a method of treating neurological disorders and diseases of the brain in a subject I need thereof comprising intravenously (systemically) administering to the subject a pharmaceutically acceptable composition consisting of  G6 PAMAM dendrimers conjugated to or complexed with one or more  conjugated to or complexed with one or more therapeutic agent, including anti-inflammatories and valproic acid (an anti-excitotoxicity agent), and one or more pharmaceutically acceptable carriers (paragraphs 9-34).  The dendrimer is hydroxyl-terminated (paragraph 216).  The therapeutic agent may be a non-steroidal anti-inflammatory drug (paragraph 23) or valproic acid (an anti-excitotoxicity agent) (paragraph 160).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a G6  PAMAM dendrimers as the PAMAM dendrimer in the method of Kannan.  The motivation for this is that Kannan is open to any generation PAMAM dendrimer.  The artisan, in looking for what generations of PAMAM are appropriate for conjugation of therapeutic agents, would look to Baker, which teaches that G6 PAMAM dendrimers are of appropriate size for conjugation to therapeutic agents.  It would have been further obvious to optimize the timing between administrations to maximize the efficacy of the active agents.   In this way, one would find administration timing of once every other day or less frequently through routine experimentation.   Kannan provides sufficient guidance to this end, as it desires that the dendrimer is administered infrequently to limit side effects, and to this end, it provides for sustained release of its conjugate drugs to enhance the effectiveness of drugs over a prolonged period of time to limit the frequency of administration, including once every three days, every four days, weekly, biweekly, monthly, or bimonthly   “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.
Applicant argues that Baker requires that its dendrimers be conjugated to targeting agents (paragraphs 20, 112, 171, and 173), and there would be no reason to expect the dendrimers of Baker to work for their intended use without targeting agents.  The rejection provides no rationale for why the artisan would modify Baker to remove the required targeting agents from the dendrimer.  Further, the rejection involves substttuting the smaller G4 dendrimer of Kannan with the larger G6 dendrimer of Baker as G6 dendrimers don’t pass through the blood brain barrier without the aid of targeting agents. 
Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Baker requires conjugation of targeting agents to its dendrimer, the examiner’s response is that the artisan would not read Baker as applicant has.   The PAMAM dendrimer of Baker is not conjugated to any proteins, and although conjugation to targeting agents is optional, Kannan expressly teaches embodiments without conjugation to a targeting agent (page 21, lines 18-20).   The artisan, in looking for what generations of PAMAM are appropriate for conjugation of therapeutic agents, would look to Baker, which teaches that G6 poly(amidoamine) (PAMAM) dendrimers are of appropriate size for conjugation to therapeutic agents, and the artisan would understand that the dendrimer of Baker is not conjugated to any proteins, and although conjugation to targeting agents is optional, Kannan expressly teaches embodiments without conjugation to a targeting agent (page 21, lines 18-20).  The abstract and paragraph 3 of Baker even teach the dendrimers may comprise targeting agents only in the alternative (i.e. dendrimers… for the delivery of therapeutics, imaging, and/or targeting agents…).  Paragraph 14 of Baker expressly teaches that targeting agents are only present in some embodiments. The examiner acknowledges that Kannan fails to teach G6 dendrimers, but disagrees with applicant that the artisan would have no reason to use G6 dendrimers because, according to applicant, they would not be able to cross the blood brain barrier without the addition of targeting moieties, this not how the artisan would read the reference.   However, in view of Baker, it would have been obvious to use G6 PAMAM dendrimers as the PAMAM dendrimer in the method of Kannan. The rationale for this is that Kannan is open to any generation PAMAM dendrimer. The artisan, in looking for what generations of PAMAM are appropriate for conjugation of therapeutic agents, would look to Baker, which teaches that G6 poly(amidoamine) (PAMAM) dendrimers are of appropriate size for conjugation to therapeutic agents.  G6 PAMAM is one generation up from G4, and is the smallest increment one can make from G4.  The artisan would not discount G6 PAMAM as being unable to cross the blood brain barrier, as applicant argues, but rather, in view of the strong teachings of Baker, would understand that G6 PAMAM may be used for conjugation to therapeutic agents.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
.
/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        September 16, 2022